DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants arguments were received on 8/5/22. No amendments were received. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
 
Claim Rejections - 35 USC § 103

The rejection under 35 U.S.C. 103(a) as being anticipated by Kikuchi et al. (JP 2012-256498A) in view of the Takeu reference on claims 1, 3-8 are maintained. The Examiner further clarifies the rejection for the Applicant’s convenience.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 103(a) as being anticipated by Kikuchi et al. (JP 2012-256498A) in view of the Takeu reference (JPS61173469A).
Regarding claim 1, the Kikuchi et al. reference discloses a fuel cell device comprising a fuel cell stack which is formed form a plurality of unit cells which are stacked one above the other in a stacking direction and which each have one or more media channels and a membrane electrode assembly arranged between two bipolar plates and which comprises a cathode, an anode and a membrane arranged between the cathode and the anode (Fig. 5) and a plurality of media guides (9-12) extending essentially in a parallel to the stacking direction (Fig. 6). The media guides are connected to the bipolar plates of the fuel cell stack in such a way as to guide media essentially laterally to the stacking direction into or out of the media channels of the unit cells of the fuel cell stack (Fig. 7-19). Each of the media guides comprises a guide web and guide legs connected thereto, and wherein the guide legs are connected to the fuel cell stack (Fig. 7-19). 
The Kikuchi et al. reference discloses the media guides include a coolant supply connected to a first long edge of the bipolar plates (11e), a coolant discharge connected to a second long edge (12c) of the bipolar plates, a first media supply connected to a first short edge of the bipolar plates for supplying a first reaction medium, a first media discharge connected to a second short edge of the bipolar plates for discharging the at least partially consumed first reaction medium (9 and 10), a second media supply connected to the first long edge of the bipolar plates for supplying a second reaction medium (air), and a second media discharge connected to the second long edge of the bipolar plates for discharging an at least partially consumed second reaction medium. 
(In alternative) However, In the event that the combination does not teach the supply and the discharge flow paths with sufficient specificity, it would have been indeed obvious, absent a showing criticality or unexpected results. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the inlets and outlet configuration, since it has been held that rearranging parts of an invention involved only routine skill in the art MPEP 2144.04 VI
The Kikuchi et al. reference discloses the bipolar plates are graphite ([0017]) and each of the guide legs of the media guides is joined to the fuel cell stack. However, the Kikuchi et al. reference is silent in disclosing the media guides are formed form a different material of the unit cells or the bipolar plates. The Takeu reference disclose the manifold can be made of metal (metal manifold of 3, 4, 6, 7; also reference provided with highlight) to ensure the flow of gases. Therefore, it would have been obvious before the effective filing date of the invention to incorporate metal material for manifolds disclosed by the Takeu reference for the manifold material taught of the Kikuchi reference for flow of gases into and out of the fuel cell. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex

Regarding claim 3, Kikuchi et al. reference discloses wherein the media guides are connected to the fuel cell stack by joint lines (projections) which extend essentially in the stacking direction and are arranged on both sides of the media channels.
Regarding claim 4, the Kikuchi et al. reference discloses the unit cells have an active area and an edge region (1c) which is located outside the active area (1a and 1b) and in which the one or more medium channels are formed for guiding the at least one medium into or out of the active area.
Regarding claim 5, the Kikuchi et al. reference discloses the unit cells comprises a first bipolar plate having a first media inlet channel and a first media outlet channel as well as a first flow field connecting the first media inlet channel to the first media outlet channel (Fig. 7-19).

Regarding claim 6, the Kikuchi et al. reference discloses the unit cells comprise a second bipolar plate having a second media inlet channel and a second media outlet channel as well as a second flow field connecting the second media inlet channel to the second media outlet channel (Fig. 7-19).
Regarding claim 7, the Kikuchi et al. reference discloses a sealing structure is laterally assigned to the membrane electrode assembly for the axial gas tight covering of the one or more media channels (13).
Regarding claim 8, the Kikuchi et al. reference discloses wherein the sealing structure has a sealing edge laterally sealing the membrane electrode assembly (Fig. 6; 13). 

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. The Applicant’s arguments are:
The Applicant argues, “The Examiner does not appear to have provided an English-language translation of Takeu, and has failed to cite any specific portion of Takeu in support of the assertions regarding the materials used, making it difficult for Applicant to evaluate the accuracy of the Examiner’s assertions. The rejections are improper for at least this reason.”
However, the Examiner has provided the English translation of  cited paragraph of the Takeu and the Kikuchi reference. 

The Applicants argue, “Further, even if the Examiner’s assertions are accurate, they are insufficient to establish that the claimed subject matter would have been obvious. Specifically, even if the Examiner has located different references teaching the use of different materials in fuel cells generally, the Examiner has not established that any reference teaches or suggests the use of a different material for media guides of a fuel cell device than the material used for unit cells or bipolar plates of the same fuel cell device, as currently recited in independent claim 1” and 
“Applicant acknowledges that most fuel cell systems use a variety of materials in different components, such that this specific assertion is accurate in that specific sense. But the accuracy of this specific assertion in this specific sense does not imply that the claimed features (the media guides are formed from a different material than the unit cells or the bipolar plates) were conventionally known or even obvious in light of the cited references. It is the Examiner’s burden to establish that the claimed subject matter would have been obvious, and the bare assertion that fuel cell systems can include components of different materials generally, without more, is insufficient to meet this burden.”
However, both of the prior art discloses fuel cells with bipolar plates and manifolds that utilizes media guides for distribution of the reactant gases. It would have been obvious to combine a material known in the art for the same uses. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725